Citation Nr: 0729553	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-37 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for bilateral glaucoma, 
currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974, as well as for an additional period of almost four 
years prior to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDING OF FACT

In a June 2007 letter to the Board, the veteran stated that 
he wished to withdraw his claim.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claim for 
entitlement to an increased rating for bilateral glaucoma.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
letter dated in June 2007, the veteran withdrew his appeal 
for entitlement to an increased rating for bilateral 
glaucoma, and hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal for the claim for entitlement to an increased 
rating for bilateral glaucoma is dismissed.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


